Opinion filed May 28, 2009




                                              In The


   Eleventh Court of Appeals
                                            ____________

                                     No. 11-07-00366-CR
                                         __________

                         JOHN WILLIAM LAYTON, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 35th District Court

                                       Brown County, Texas

                                 Trial Court Cause No. CR19046


                             MEMORANDUM OPINION
       The jury convicted John William Layton of driving while intoxicated with a child as a
passenger and assessed his punishment at confinement in a state jail facility for one year. We affirm.
       After a hearing pursuant to TEX . R. APP . P. 38.8(b), the trial court found that appellant was
not indigent and concluded that appellant had either failed to make the necessary arrangements for
the filing of his brief or had abandoned his appeal. Therefore, pursuant to Rule 38.8(b)(4), we will
consider this appeal on the record alone.
       We have reviewed the record before us and note that it does not contain reversible error.
TEX . R. APP . P. 44.2(a). Therefore, the judgment of the trial court is affirmed.


                                                       PER CURIAM


May 28, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2